Claimant left her employment as a drug store cashier to move to Florida with her retired husband. Her claim for unemployment insurance benefits was denied by the Board, which found that claimant voluntarily left her employment without good cause. Although claimant testified that she and her husband moved to Florida because they could no longer afford to live on Long Island, she admitted that they had purchased a home in Florida four years earlier. There is substantial evidence in the record to support the Board’s conclusion that claimant had a preconceived plan to move to Florida upon her husband’s retirement and that it was a matter of personal choice to go to Florida.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.